Thomas, J.
1. The indictment charges an assault with intent to murder. It is plain that the jury intended to find the defendant guilty of the assault without the felonious intent. In the entry of the verdict by the clerk, the words “ and battery ” were inadvertently included ; the jury, as the report shows, “ having found nothing as to a battery.” The entry was amended during the sitting of the court, to conform to the truth. That the entry was rightly corrected we have no doubt. Commonwealth v. Stebbins, 8 Gray, 492. Regina v. Vodden, 1 Dearsly, 229, and 6 Cox C. C. 226.
2. The verdict as corrected is a good general verdict, with a qualification negativing the felonious intent. The King v. Williams, 2 Campb. 646. Commonwealth v. Dyer, 23 Pick. 404.
If, as suggested by the learned counsel for the prisoner, the verdict is to be deemed a special one, it is nevertheless the corrected entry that is the evidence of such verdict. The entry as amended shows a sufficient verdict.
3. The defendant was convicted of a simple assault. He was charged with an assault with an intent to murder. The jury have found him guilty of the assault, but have negatived the felonious intent. It is objected that the defendant was not convicted of the offence charged in the indictment. He was *14convicted of an assault included in the charge on the face oi the indictment, and which constituted part of the transaction prosecuted as felony. The case seems to us to fall clearly within the provision of the Rev. Sts. c. 137, § 11. Commonwealth v. Fischblatt, 4 Met. 354. Commonwealth v. Drum, 19 Pick. 479. Commonwealth v. Goodhue, 2 Met. 193. 2 Bennett & Heard’s Lead. Crim. Cas. 457.
4. To the suggestion that the provision of the revised statutes is unconstitutional as in conHict with art 12 of the Bill of Rights, the answer is that the offence is “ fully and plainly, substantially and formally ” described; that the whole may include a distinct part, and the greater the less.

Exceptions overruled.